DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 was filed after the mailing date of the final action on 03/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 1-20 were previously pending and subject to a final action filed Mar. 11, 2021. Pre-appeal conference request was filed on Sep. 21, 2021 in response to the final office action. Prosecution is reopen, therefore claims 1-20 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant’s arguments, see Pre-Brief Appeal Request filed on Sep. 21, 2021, pages 2-5 with claims 1-20 under 35 U.S.C. 112 (a) has been fully considered and are persuasive. Therefore, the rejection is withdrawn.
Applicant’s argument 1: Applicant’s recites that in the office action filed on Mar. 11, 2021. The examiner rejection recites a 112 enablement and 112 written description just the earpiece is sending instruction and image data to the external device.” (Id., at p. 9). However, this assertion is incorrect. Applicant’s notes that Par. [0012] clearly describes the host as optional. 
Examiner response 1: After careful consideration of applicant’s arguments and review of applicant’s specification. The examiner finds applicant’s arguments are persuasive since the claims shows possession of claim invention of sending one or more image data and instruction to obtain image data from an earpiece to an extender device (e.g., a mobile device or etc.). Therefore, the rejection is withdrawn and prosecution is reopen.

Applicant’s arguments, see Pre-Brief Appeal Request filed on Sep. 21, 2021, pages 2-5 with claims 1-20 under 35 U.S.C. 103 has been fully considered and are persuasive. Therefore, the rejection is withdrawn.
Applicant’s argument 2: Applicant’s arguments recites that the cited combination of Persson and Gruber fails to teach or suggest all elements of claim 1. Claim 1 recites a wearable computing device in the form of an earpiece and not having a display screen, the earpiece comprising a logic subsystem and a storage subsystem. However, Persson discloses that the audio device 106 is a headset having only a speaker and microphone. Persson merely discloses a peripheral audio device to be used with a computing device having a screen. Persson fails to teach or suggest a wearable computing device in the form of an earpiece and not having a display screen, as recited in claim 1. 
 Examiner response 2: After careful consideration of applicant’s arguments and review of applicant’s specification. Persson fails to teach the limitations recited in the office action filed on Mar. 11, 2021. Therefore, the rejection is withdrawn and prosecution is reopen.

Allowable Subject Matter
Claims 1-20 allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art fails to teach the limitations of: A wearable computing device in the form of an earpiece and not having a display screen, the earpiece comprising: an acoustic receiver configured to receive speech inputs; a speaker configured to present audio outputs; a communications subsystem .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-3pm, 6pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CARL E BARNES JR/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177